ALLOWANCE
Claims 1-20 are allowed. Claims 1 and 6 are the Independent claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describes using a content services engine to request a document from the server that is processed by a transformation engine to modify the document form an original to an enhanced format rendition. A machine learning service determines the appropriate machine learning algorithm type based on the invoked transformation which is sent to the transformation engine. Upon invoking the transformation the rendition which comprises a machine learning evaluation based on the one or more algorithms is stored in the content management system. When a second request for the same document occurs the system uses the stored machine learning evaluation to access the rendition of the enhanced format without re-executing the entire transformation process. Applicants specification paragraph 26 describes that using a transformation mechanism can avoid needing to recompute the results by storing the machine learning operation results as a rendition and using the pre-existing machine learning evaluation to evaluate the results of the machine learning operation. These feature save time and improve resources by avoiding recomputing of particular machine learning algorithms by using the previously stored evaluations tied to the underlying document. For example in the prior art the same OCR operation would be repeated without consideration of any prior transformations associated with the same document.
The cited reference of Caruana (U.S. Pub 2015/0370870) discloses using a load balancer having an algorithm for performing a transformation to a target type including application of a 
The cited reference of Welling (U.S. 8,571,317) discloses performing document transformation using a variety of machine learning algorithm types (see abstract & col. 8, lines 10-50). Welling fails to teach or suggest using any stored machine learning evaluations to access the transformed rendition when the same document is requested a second time without re-executing the entire transformation.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/11/2022